Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30-33 and 35-44 are allowable. The restriction requirement between Group 1 (claims 30-44) and Group 2 (claims 45-49), as set forth in the Office action mailed on 09/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/13/2021 is withdrawn.  Claims 45, 46, 48, and 49, directed to a test strip is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 33, lines 2-3, after “immobilized to”, delete “a” and insert –the--;
In claim 37, lines 2-3, after “in a matrix on”, delete “a” and insert –the—;
In claim 38, line 3, after “bond to”, delete “an aminated cellulose substrate” and insert –the substrate, wherein the substrate is an aminated cellulose substrate--;
In claim 40, line 3, after “dipping”, delete “a” and insert –the--;
In claim 44, line 4, after “the molecular probe to”, delete “a” and insert –the--;
In claim 45, last two lines, after “immobilized molecular probe to”, delete “a” and insert –the--;
In claim 46, line 5, after “immobilized to”, delete “a” and insert –the--;
In claim 49, line 5, after “insensitive compared to the”, insert –immobilized--;
In claim 49, lines 10-11, after “immobilizing the molecular probe to”, delete “a” and insert –the--;
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the test strip comprising an immobilized molecular probe embedded in a substrate and/or immobilized to the substrate (claim 45), the reference photoluminescence species (claim 49), and wherein the test strip comprises multiple spots and/or lines of photoluminescence species (claim 49) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
The Amendment filed 12/13/2021 has been entered. Claims 30-33, 35-46, 48, and 49 remain pending in the application.  Applicant’s amendments to the Drawings, Specification, and Claims have overcome each and every objection, 112(b) rejections, and the provisional double patenting rejections previously set forth in the Non-Final Office Action mailed 09/13/2021.   

Reasons for Allowance
Claims 30-33, 35-46, 48 and 49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 30, the closest prior art of Xue et al. (US 20160047789 A1) wherein the immobilized molecular probe includes a triphenylamino moiety as the donor and a cyano group as the acceptor according the formula in claim 34, wherein R is selected from H, the moiety shown in claim 34, and a species immobilizing the immobilized molecular probe to a substrate (see reason for allowability in the Non-Final office action filed 09/13/2021). 
Regarding claim 45, while the closest prior art of Xue teaches a test strip comprising an immobilized molecular probe (paragraphs [0053] and [0062]), Xue fails to teach wherein the immobilized molecular probe includes a triphenylamino moiety as the donor and a cyano group as the acceptor according the formula in claim 34, wherein R is selected from H, the moiety shown in claim 34, and a species immobilizing the immobilized molecular probe to a substrate (see reason for allowability in the Non-Final office action filed 09/13/2021). 
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of independent claims 30 and 45, specifically the limitations of the immobilized claim 30 and 45 are deemed allowed. Claims 31-33, 35-44, 46, 48, and 49 are deemed allowed based on their dependency on claims 30 and 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/HENRY H NGUYEN/Examiner, Art Unit 1798                       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797